EXHIBIT 10.4

 

 

EMPLOYERS MUTUAL CASUALTY COMPANY

 

 

STOCK APPRECIATION RIGHTS AGREEMENT

 

This Agreement is made as of the 19th day of October, 2006, by and between
Employers Mutual Casualty Company (“Employer”) and William A. Murray (the
"Employee").

 

The purpose of this Agreement is to promote the interests of the Employer, EMC
Insurance Group Inc., an affiliate of Employer (“EMC Group”), and its
shareholders by providing an incentive to the Employee, whose judgment,
initiative and efforts will be in part responsible for the successful operation
of the Employer and EMC Group, and to provide an economic replacement for
certain stock options in the Common Stock of EMC Group initially authorized as
part of the Employee’s compensation arrangement for 2006, but never formally
issued due to certain restrictions applicable to Employer’s stock option plan.
This Agreement offers incentives for the Employee to improve the Employer's and
EMC Group’s profitability and, in turn, increase the value to shareholders of
EMC Group through the grant of Units, the value of which will be determined, in
large part, by reference to the value of EMC Group's Common Stock.

 

 

1.

Definitions. As used herein, the following definitions apply:

 

 

a.

Board shall mean the Board of Directors of the Employer.

 

 

b.

Cause shall mean the willful and continued failure to substantially perform the
Employee’s assigned duties with the Employer (other than a failure resulting
from the Employee’s total and permanent disability), the willful engaging in
conduct which is demonstrably injurious to the Employer, monetarily or
otherwise, including any act of dishonesty, commission of a felony, or a
significant violation of any statutory or common law duty of loyalty to the
Employer.

 

 

c.

Change in Control shall mean any one of the following:

 

(i)       any person (other than the Employer) becomes the beneficial owner of
25% or more of the Common Stock of EMC Group; or

 

(ii)      the Incumbent Directors cease for any reason to constitute at least
sixty percent (60%) of the Board of the Employer; or

 

(iii)     the restructuring of the Employer or EMC Group as a result of the
consummation of a merger, reorganization, consolidation or similar transaction
(any of the foregoing, a “Reorganization Transaction”); or

 

 

1

 


--------------------------------------------------------------------------------



 

 

(iv)     consummation of a plan or agreement that has been approved by the
policyholders of the Employer for the sale or other disposition of all or
substantially all of the consolidated assets of the Employer or a plan of
liquidation of the Employer; or

 

(v)      any other event or circumstance (or series of events or circumstances)
that the Board shall determine to constitute a Change of Control.

 

 

d.

Common Stock shall mean the voting common stock, par value $1.00 per share, of
EMC Group.

 

 

e.

Incumbent Directors means, as of any date, the individuals then serving as
members of the Board who were also members of the Board as of the date two years
prior to the date of determination; provided that any member appointed or
elected as a member of the Board after such prior date, but whose election, or
nomination for election, was approved by a vote or written consent of at least a
majority of the directors then comprising the Incumbent Directors shall also be
considered an Incumbent Director unless such person’s election, or nomination
for election, to the Board was as a result of, or in connection with, a proxy
contest or a Reorganization Transaction.

 

 

f.

Unit shall mean a fictitious share of Common Stock. The award of Units shall not
constitute evidence of ownership of any shares of Common Stock or entitle the
Employee to exercise any voting, conversion, appraisal, or other rights of a
holder of Common Stock or to acquire Common Stock. Units are being used merely
as a device to determine the amount of additional compensation to which the
Employee may become entitled.

 

 

g.

Unit Value shall mean, for any Unit, the greater of (i) and (ii) below.

 

 

(i)

the Value of one share of Common Stock, less $24.60; or

 

 

(ii)

$7.72 for Units that are originally scheduled to vest March 9, 2007;

$8.08 for Units that are originally scheduled to vest March 9, 2008;

$8.48 for Units that are originally scheduled to vest March 9, 2009;

$8.88 for Units that are originally scheduled to vest March 9, 2010; and

$9.35 for Units that are originally scheduled to vest March 9, 2011;

 

 

h.

Value shall mean, as of any applicable date, the sum of: (a) the low market
price of the Common Stock during the twelve-month period ending on the
applicable date of valuation; and (b) 75% of the difference between the high and
low market prices of the Common Stock during such twelve-month period (with any
high or low market

 

2

 


--------------------------------------------------------------------------------



 

price recorded during any black-out period being disregarded for purposes of
this calculation).

 

 

2.

Administration.

 

 

a.

Procedural Rules. This Agreement shall be administered by the Senior Executive
Compensation and Stock Option Committee of the Board (“Committee”).

 

 

b.

Powers of the Committee. Subject to the provisions of this Agreement, the
Committee shall have the authority:

 

 

(i)

To interpret the Agreement;

 

 

(ii)

To prescribe, amend and rescind rules and regula­tions relating to this
Agreement;

 

 

(iii)

To authorize any person to execute on behalf of the Employer any instrument
required to effec­tuate the grant of Units provided for herein; and

 

 

(iv)

To make all other determinations deemed necessary or advisable for the
administration of this Agreement.

 

 

c.

Effect of Committee's Decision. The implementation, inter­pretation and
construction by the Committee of any provisions of this Agreement or of any Unit
granted hereunder shall be final and conclusive. No member of the Committee
shall be liable for any action or determination made in good faith with respect
to this Agreement or any Unit granted under it.

 

 

3.

Grant of Units. Subject in all respects to the terms and conditions of this
Agreement, the Employer hereby grants to the Employee an aggregate total of
thirty-seven thousand five hundred (37,500) Units, subject to the vesting
schedule set out below:

 

 

a.

The Units shall vest according to the following schedule, assuming the Employee
is still employed by the Employer on the day before the vesting date:

 

 

(i)

20% on March 9, 2007;

 

 

(ii)

20% on March 9, 2008;

 

 

(iii)

20% on March 9, 2009;

 

 

(iv)

20% on March 9, 2010; and

 

 

3

 


--------------------------------------------------------------------------------



 

 

 

(v)

20% on March 9, 2011.

 

 

b.

The Employee shall be 100% vested in all Units in the event of death, permanent
disability, retirement, termination by the Employer without Cause or Change in
Control.

 

 

c.

Transferability Limitations. Any Unit granted hereunder may not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner other
than by will or by the laws of descent and distribution.

 

 

4.

Payment for Units.

 

 

a.

Payment shall be made to Employee with respect to the Units as follows: seven
thousand five hundred (7,500) Units during each of the years 2012 through and
including 2016. During each of such years, the Employee may choose the date upon
which Units are to be valued (based upon the definition of Unit Value) to
determine the payment amount. Employee shall submit to the CEO or Secretary of
the Employer within two (2) business days following date of valuation an
election that sets forth the valuation date. Payment to Employee shall be made
within thirty (30) days following the valuation date selected by the Employee.
Neither the valuation date nor the date the Employee submits his election to the
Employer shall occur within any black-out period in effect with respect to
restrictions on employees of the Employer as to the purchase or sale of Common
Stock.

 

 

b.

The payment to Employee in each of the years 2012 through and including 2016
(including any payment under subparagraph (c) below with regard to a Change in
Control) shall be increased by a tax “gross-up” payment to take into account:
(i) the differential between the combined federal and state tax rate applicable
to any payment received hereunder (which will be considered ordinary income for
federal and state income tax purposes) and the combined federal and state tax
rate applicable to long term capital gains that would have been recognized had
the Employee been able to exercise a stock option and held the Common Stock for
more than one year; (ii) FICA/Medicare taxes payable on the amounts under this
Agreement; and (iii) an additional “gross-up” payment to take into account the
federal and state income taxes owing on the “gross-up” payment itself.

 

 

c.

Upon a Change in Control occurring prior to January 1, 2012, the Employee shall
be entitled to receive from the Employer with respect to all Units allocated to
the Employee an amount equal to the total of the Unit Values of such Units as of
the effective date of a Change in Control. Payment shall be made in five (5)
substantially equal annual installments, the first one to be made on or shortly
after January 1, 2012, and each subsequent payment to be made on or shortly
after each January 1

 

4

 


--------------------------------------------------------------------------------



 

thereafter. Upon a Change in Control occurring after December 31, 2011, with
respect to Units that have not yet been exercised, payment shall be made, in
substantially equal payments, on or shortly after each January 1 during the
remainder of the five (5) year period that begins January 1, 2012, with Unit
Values on the Units not yet exercised being determined as of the effective date
of the Change in Control.

 

 

d.

Any payment under subsections (b) and (c) above shall be subject to applicable
income tax and employment tax withholding.

 

 

e.

Notwithstanding any other provision of this Agreement, all rights to any
payments hereunder to Employee will be discontinued and forfeited, and the
Employer will have no further obligation hereunder to Employee, if the Employee
is discharged from employment with the Employer for Cause.

 

 

f.

Should the Employee die prior to receiving full payment of the amount due him
under this Agreement, payments hereunder (and the election as to timing of
payments within each year during which an election may be made under subsection
4(b) above) shall be made to and exercisable by the Employee's bene­ficiary as
designated in writing to the Company or, if the Employee fails to name a
beneficiary or if the bene­ficiary named by the Employee predeceases him, or
dies before complete distribution of the amounts due under this Agreement, then
the Company shall make payment in the following order of priority to:

 

 

-

The Employee's surviving spouse;

 

-

The Employee's surviving children, including adopted children, in equal shares;
or

 

-

The legal representative of the estate of the last to die of the Employee and
his beneficiary.

 

 

g.

There shall be no acceleration of the timing of any payments that are to be made
under this Agreement.

 

 

h.

None of the payments hereunder shall be included in any pension, supplemental
pension or other employee benefit plan of the Employer for purposes of
calculating benefits thereunder.

 

 

5.

Adjustments Upon Changes in Capitalization. In the event that the outstanding
shares of the Common Stock shall be increased, decreased or otherwise changed in
number, class, or character by reason of any issuance or repurchase of Common
Stock, or subdivision or combination of the outstanding Common Stock into a
greater or lesser number of shares, split-up, change of par value, common stock
dividend, reclassification of shares, recapitalization, merger, consolidation,
exchange of shares, or sale, lease or conveyance of substantially all the assets
of EMC Group or other

 

5

 


--------------------------------------------------------------------------------



 

change in the capitalization or organization of EMC Group or shall be changed in
value by reason of any so-called spin-off dividend, partial liquidation or other
special distribution, the Committee shall, in the light of such change, make
such adjustments, if any, as it deems to be equitable in the number of Units
granted or to be granted under this Agreement and/or the Unit Values of such
Units. The Employee shall not, however, receive any credit for the payment of
cash dividends to holders of Common Stock.

 

The foregoing adjustments shall be made by the Committee. The grant of Units
pursuant to this Agreement shall not affect in any way the right or power of the
Employer or EMC Group to make adjustments, reclassifications, reorganizations,
or changes in each entity's respective capital or business structure or to merge
or consolidate or dissolve, liquidate, or sell, or transfer all or any part of
each entity's respective business or assets.

 

 

6.

Limitation of Rights.

 

 

a.

Nothing in this Agreement shall be construed to:

 

 

(i)

Give the Employee any rights whatsoever with respect to shares of Common Stock;

 

 

(ii)

Assure Employee's continued employment or re­strict the right of the Employer to
terminate the employment of the Employee at any time, with or without Cause,
subject to the rights and obliga­tions of the parties under any employment
agree­ment then in effect; or

 

 

(iii)

Be evidence of any agreement or understanding, express or implied, that the
Employer will employ the Employee in any particular position or at any
particular rate of remuneration.

 

 

b.

No right or benefit under this Agreement shall be subject to an­ticipation,
alienation, sale, assignment, pledge, encumbrance or charge, and any attempt to
anticipate, alienate, sell, assign, pledge, encumber or charge the same shall be
void. No right or benefit hereunder shall in any manner be subject to the debts,
contracts, liabilities or torts of the person entitled to such benefits. If the
Employee or a beneficiary here­under should become bankrupt or attempt to
anticipate, alienate, sell, assign, pledge, encumber or charge any right or
benefit hereunder, then such right or benefit shall, in the discretion of the
Committee, cease and, in such event, the Committee may hold or apply the same or
any part thereof for the benefit of the Employee or a beneficiary, his or her
spouse, children, or other dependents or any of them, in such manner and in such
proportion as the Committee may deem proper.

 

 

6

 


--------------------------------------------------------------------------------



 

 

 

7.

Miscellaneous Provisions.

 

 

a.

If a provision of this Agreement is held to be invalid or unenforceable, such
determination shall not affect the validity of this Agreement or other
provisions of this Agreement. In such event, this Agreement shall be construed
and enforced as if such provision had not been included herein.

 

 

b.

Titles of Sections herein are for convenience only, and this Agreement is not to
be construed by reference thereto.

 

 

c.

This Agreement shall be binding upon the Employee and his beneficiaries and upon
their heirs, executors, adminis­trators, and permitted successors and assigns
and upon all successors and assigns of the Employer.

 

 

d.

The provisions of this Agreement shall be governed by and interpreted in
accordance with the laws of the State of Iowa.

 

 

e.

This Agreement constitutes the entire understanding between the parties hereto
with respect to the subject matter hereof and no amendment or modification of
its terms shall be valid or binding upon either party unless reduced to writing
and signed by Employer and Employee.

 

 

f.

The payments due under this Agreement shall at all times be entirely unfunded
and no provisions shall at any time be made with respect to segregating assets
of the Employer for payment of any benefits hereunder. The Employee shall have
no interest in any particular assets of the Employer by reason of the right to
receive a benefit under this Agreement and Employee shall have only the rights
of a general unsecured creditor of the Employer with respect to any rights or
benefits under the Agreement.

 

IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed by its
duly authorized officer and the Employee has executed this Agreement, all as of
the date first above written.

 

WILLIAM A. MURRAY, Employee

EMPLOYERS MUTUAL CASUALTY

 

COMPANY, Employer

 

 

 

/s/ William A. Murray

By: /s/ Richard W. Hoffmann

 

 

Vice President and General Counsel

 

 

 

 

7

 

 

 